Name: 93/139/EEC: Commission Decision of 19 January 1993 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  tariff policy;  agricultural policy;  cooperation policy;  trade
 Date Published: 1993-03-09

 Avis juridique important|31993D013993/139/EEC: Commission Decision of 19 January 1993 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries Official Journal L 056 , 09/03/1993 P. 0039 - 0041 Finnish special edition: Chapter 3 Volume 48 P. 0160 Swedish special edition: Chapter 3 Volume 48 P. 0160 COMMISSION DECISION of 19 January 1993 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries(93/139/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 21a and 22 thereof, Whereas Commission Decision 91/449/EEC (3), as last amended by Decision 93/20/EEC (4), lays down the specimen animal health certificates in respect of meat products from third countries; Whereas the Community veterinary missions in Belarus, Estonia, Latvia, Lithuania and Russia have been carried out; whereas the animal health situation in those countries seems to be under control; whereas vaccinations against classical swine fever are carried out in those countries; whereas the competent veterinary authorities provide the necessary guarantees; Whereas no outbreaks of foot-and-mouth disease have occurred in Uruguay for more than 12 months; whereas, however, a vaccination policy against this disease is carried out in that country; Whereas the categories of meat products which may be imported from third countries depend on the health situation of the country of fabrication; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/449/EEC is hereby amended as follows: 1. at the end of Article 1 (2), the following is inserted immediately before 'The relevant certificate must accompany the consignment': 'Member States shall authorize the import from the countries listed in Part II of Annex E of meat products which have undergone heat treatment so that a centre temperature of at least 65 °C has been achieved during the time necessary to achieve a pasteurization value (pv) equal or more than 40.'; 2. in Annex B, Part II: - the following countries are added: 'Belarus, Estonia, Latvia, Lithuania, Russia', - 'Union of Soviet Socialist Republics' is deleted; 3. in Annex C, Part II, the following countries are added: 'Belarus, Estonia, Latvia, Lithuania, Russia'; 4. in Annex D, Part II, the following countries are added: 'Belarus, Estonia, Latvia, Lithuania, Russia'; 5. the Annex to this Decision is added as Annex E. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 January 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 240, 29. 8. 1991, p. 28. (4) OJ No L 16, 25. 1. 1993, p. 5. ANNEX 'ANNEX E PART I ANIMAL HEALTH CERTIFICATE for meat products which have undergone heat treatment so that a centre temperature of at least 65 °C during the time necessary to achieve a pasteurization value (pv) equal to or more than 40 intended for consignment to the European Economic Community Country of destination: (Name of EC Member State) No: (1) Reference number of the public health certificate: Exporting country: (See list as Part II of Annex E) Ministry: Department: Reference (1): I. Identification of meat products Nature of meat products: Nature of pieces: Number of pieces or packages: Required storage and transport temperature: Storage life: Net weight: II. Origin of meat products Address(es) and veterinary approval number(s) of the establishment(s) supplier(s) of fresh meat: Address(es) and veterinary approval number(s) of the approved establishment(s): III. Destination of meat products The meat product will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned official veterinarian, certify that: 1. The meat products described above: (a) have been prepared from fresh meat satisfying the animal health requirements laid down in Articles 14, 15 and 16 of Directive 72/462/EEC and are in accordance with Commission Decision 00/000/EEC (3); (b) have undergone heat treatment so that a centre temperature of at least 65 °C during the time necessary to achieve a pasteurization value (pv) equal to or more than 40, intended for consignment to the European Economic Community. 2. After the treatment all precautions to avoid recontamination have been taken. Done at , (Place) on (Date) SEAL (4) (Signature of official veterinarian) (Name in capital letters, title and qualification) PART II List of countries approved to use model animal health certificate at Part I of Annex E Uruguay.' (1) Optional. (2) For railway wagons or goods vehicles the registration number should be given, for aircraft the flight number and for ships the name. (3) Insert current animal health Decision for fresh meat for the originating country concerned. (4) The colour of the seal/stamp must be different to that of the colour of the printing on the certificate. ANNEX 'ANNEX E PART I ANIMAL HEALTH CERTIFICATE for meat products which have undergone heat treatment so that a centre temperature of at least 65 °C during the time necessary to achieve a pasteurization value (pv) equal to or more than 40 intended for consignment to the European Economic Community Country of destination: (Name of EC Member State) No: (1) Reference number of the public health certificate: Exporting country: (See list as Part II of Annex E) Ministry: Department: Reference (1): I. Identification of meat products Nature of meat products: Nature of pieces: Number of pieces or packages: Required storage and transport temperature: Storage life: Net weight: II. Origin of meat products Address(es) and veterinary approval number(s) of the establishment(s) supplier(s) of fresh meat: Address(es) and veterinary approval number(s) of the approved establishment(s): III. Destination of meat products The meat product will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned official veterinarian, certify that: 1. The meat products described above: (a) have been prepared from fresh meat satisfying the animal health requirements laid down in Articles 14, 15 and 16 of Directive 72/462/EEC and are in accordance with Commission Decision 00/000/EEC (3); (b) have undergone heat treatment so that a centre temperature of at least 65 °C during the time necessary to achieve a pasteurization value (pv) equal to or more than 40, intended for consignment to the European Economic Community. 2. After the treatment all precautions to avoid recontamination have been taken. Done at , (Place) on (Date) SEAL (4) (Signature of official veterinarian) (Name in capital letters, title and qualification) PART II List of countries approved to use model animal health certificate at Part I of Annex E Uruguay.' (1) Optional. (2) For railway wagons or goods vehicles the registration number should be given, for aircraft the flight number and for ships the name. (3) Insert current animal health Decision for fresh meat for the originating country concerned. (4) The colour of the seal/stamp must be different to that of the colour of the printing on the certificate.